                          Case 2:20-cv-02241-MCE-JDP Document 15 Filed 02/23/21 Page 1 of 2


                      1   MATTHEW J. ADLER (SBN 273147)
                          matthew.adler@faegredrinker.com
                      2   FAEGRE DRINKER BIDDLE & REATH LLP
                          Four Embarcadero Center, 27th Floor
                      3   San Francisco, California 94111
                          Telephone: +1 415 591 7500
                      4   Facsimile:    +1 415 591 7510
                      5   MARK J. FOLEY*
                          mark.foley@faegredrinker.com
                      6   RENEE C. MANSON*
                          renee.manson@faegredrinker.com
                      7   FAEGRE DRINKER BIDDLE & REATH LLP
                          One Logan Square, Suite 2000
                      8   Philadelphia, Pennsylvania 19103
                          Telephone: +1 215 988 2700
                      9   Facsimile:     +1 215 988 2757
                          * pro hac vice to be sought
                     10
                          Attorneys for Defendants
                     11   AMERICAN WATER WORKS COMPANY INC. and
                          CALIFORNIA AMERICAN WATER COMPANY
                     12

                     13                                   UNITED STATES DISTRICT COURT

                     14                                   EASTERN DISTRICT OF CALIFORNIA

                     15                                       SACRAMENTO DIVISION

                     16

                     17   HECTOR TORRES,                                   Case No. 2:20-cv-02241-MCE-JDP

                     18                      Plaintiff,                    STIPULATION TO SUBSTITUTE
                                                                           PARTY
                     19          v.

                     20   AMERICAN WATER COMPANY, and                      Complaint Filed: November 9, 2020
                          CALIFORNIA AMERICAN WATER
                     21   COMPANY and INTERNATIONAL UNION
                          OF OPERATING ENGINEERS,
                     22   STATIONARY LOCAL NO. 39,

                     23                      Defendants.

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        STIPULATION TO SUBSTITUTE PARTY                               CASE NO. 2:20-CV-02241-MCE-JDP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                          Case 2:20-cv-02241-MCE-JDP Document 15 Filed 02/23/21 Page 2 of 2


                      1          It is hereby stipulated pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, by
                      2   and between Plaintiff Hector Torres and Defendants American Water Company and California
                      3   American Water Company, through their undersigned attorneys, that Defendant “American Water
                      4   Works Company Inc.” be substituted as the proper party instead of the previously named
                      5   “American Water Company.”
                      6          IT IS SO STIPULATED.
                      7

                      8    Dated: February 10, 2021                         LAW OFFICES OF JAMES E. MCGLAMERY
                      9
                                                                            /s/ James E. McGlamery (authorized 2.10.21)
                     10                                                     James E. McGlamery
                     11                                                     Attorney for Plaintiff
                                                                            HECTOR TORRES
                     12

                     13
                           Dated: February 10, 2021                         FAEGRE DRINKER BIDDLE & REATH LLP
                     14

                     15                                                     /s/ Matthew J. Adler
                     16                                                     Mark J. Foley*
                                                                            Matthew J. Adler
                     17                                                     Renee C. Manson*
                                                                            *pro hac vice to be sought
                     18
                                                                            Attorneys for Defendants
                     19                                                     AMERICAN WATER WORKS
                                                                            COMPANY INC. and CALIFORNIA
                     20                                                     AMERICAN WATER COMPANY
                     21

                     22                                               ORDER

                     23          IT IS SO ORDERED.

                     24   Dated: February 23, 2021

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        STIPULATION TO SUBSTITUTE PARTY                 -2-                 CASE NO. 2:20-CV-02241-MCE-JDP
  ATTORNEYS AT LAW
    SAN FRANCISCO
